UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

AMERICAN ACADEMY OF PEDIATRICS,
MASSACHUSETTS CHAPTER OF AMERICAN
ACADEMY OF PEDIATRICS, INC.,
AMERICAN CANCER SOCIETY, INC.,
AMERICAN CANCER SOCIETY ACTION
NETWORK, INC., AMERICAN HEART
ASSOCIATION, INC., AMERICAN LUNG
ASSOCIATION, CAMPAIGN FOR TOBACCO-
FREE KIDS, TRUTH INITIATIVE
FOUNDATION, D/B/A TRUTH INITIATIVE,
DR. TED KREMER, DR. JONATHAN
WINICKOFF, and DR. LYNDA YOUNG,

Civil Action No. 1:16-cv-11985-IT

Plaintiffs,
Vv.

UNITED STATES FOOD AND DRUG
ADMINISTRATION,

Defendant.

Smee” Nnemmet” Net” See” rm” Nee eee Nice Nc Nee” Nee” Nore” Nee” Ngee Nee” ee ee” Nee” nee me Nee” Niner? Nene”

 

FINAL JUDGMENT
February 14, 2020
TALWANI, D.J.

In accordance with the court’s Memorandum and Order [#50] and Order [#56], judgment
is entered in favor of the Plaintiffs on their claim that Defendant United States Food and Drug
Administration (“FDA”) “unlawfully withheld” and “unreasonably delayed” promulgating a
final rule mandating color graphic warnings on cigarette packs and in cigarette advertisements as
required by the Family Smoking Prevention and Tobacco Control Act of 2009, Pub. L. No. 111-

31, § 201, 123 Stat. 1776, 1845 (2009). FDA is ordered to submit its final rule mandating color
graphic warnings on cigarette packs and in cigarette advertisements for publication in the Federal
Register by March 15, 2020.

The court shall retain jurisdiction as to enforcement of this judgment and any motion for
attorneys’ fees under the Equal Access to Justice Act, 28 U.S.C. § 2412(b).

IT IS SO ORDERED.

Tg
Date: February 14, 2020 Is Z jl /: le

United States District Judge
